         Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 LUIGI WARREN,

                Plaintiff,                        Civ. A. No. 17-12472-DLC

        vs.

 THE CHILDREN’S HOSPITAL CORP.,

                Defendant


             DEFENDANT’S MEMORANDUM IN OPPOSITION TO
  PLAINTIFF’S MOTION FOR LEAVE TO FILE A FIRST AMENDED COMPLAINT

                                 PRELIMINARY STATEMENT

       The plaintiff, Dr. Luigi Warren (“Warren”), brought this case in December 2017, more

than two years ago. From the outset, he made it very clear that he was seeking only declaratory

and injunctive relief. Many of the key decisions the defendant (“the Hospital”) has made about

how to litigate the case have followed from Warren’s decision. The Hospital took no discovery

about damages. The Hospital retained no expert on damages. The Hospital did not demand a trial

by jury, because there were no issues about damages for the jury to decide.

       The case is now ready for trial. Summary judgment has come and gone. Now, Warren has

decided he does not want to try the case the parties spent more than two years litigating. Instead

he wants to try a different case, asserting an entitlement to damages on a new and fatally flawed

theory. Until now, his theory was that the Hospital should have distributed shares of Moderna

stock to him as soon as practicable after the Hospital received them, and that his monetary injury

arose from an increased tax he claimed he owed because of the delay. His new theory is that the

Hospital should instead have distributed the shares to him immediately after the expiration of the

lock-up period that followed Moderna’s IPO, and that the fact that it distributed the proceeds to
          Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 2 of 16



him some time later, when the price had fallen, gives rise to a claim for damages. The Court

should reject Warren’s procedurally improper, late, prejudicial, and futile effort to make the

Hospital the insurer of his stock market returns. The motion should be denied.

                                              FACTS

A.      The Underlying Facts.

        Warren was a post-doctoral researcher in the Rossi Lab from 2007 to 2010 (ECF 55,

SUMF ¶ 3). The Rossi Lab was part of the Immune Disease Institute (“IDI”), at the time a

freestanding research institution (Id. ¶¶ 3-4). While there, Warren and the head of the lab, Dr.

Derrick Rossi, invented a new technique for programming cells in order to induce them to

become pluripotent stem cells. (Id. ¶ 21). In April 2010, Warren assigned his rights in the

invention to IDI. (Id. ¶ 45).

         The Rossi/Warren research was not federally funded (Id. ¶ 12), and thus the law imposed

no obligation on IDI to share revenues from the licensing of the invention with the inventors. See

35 U.S.C. § 202(c) (when research is federally funded, royalties must be shared with inventors).

Nevertheless, IDI had a policy, adopted in 2004, under which it shared one-third of licensing

revenues with inventors. (SUMF ¶ 16).

        In 2008, IDI affiliated with the Hospital in contemplation of an eventual merger. (Id. ¶

28). The Affiliation Agreement provided that as of February 2009, all IDI Intellectual Property

Rights that had not by then been licensed would be subject to the Hospital’s intellectual property

policies. (Id. ¶ 29).

        Warren left IDI in 2010 because of professional differences between him and Dr. Rossi.

(Id. ¶ 5). Also in 2010, the Hospital exclusively licensed the Rossi/Warren invention to Moderna

Therapeutics, Inc. (Id. ¶ 39), which then was a small, privately-held startup company but which



                                                 2
           Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 3 of 16



today has a market capitalization of more than $23 billion. 1 As a result of the license, IDI

received Moderna common stock and the right to receive royalties based on sales later.

         In 2011, after Warren’s departure from IDI, IDI requested he execute a second

assignment of his rights in the invention, which is customary in patent prosecution. Warren

demurred and asked to see the language of the policy requiring the assignment, even though he

had already assigned his rights. Ryan Dietz, a manager in IDI’s technology transfer office, sent

him the language of the IDI policy concerning Warren’s obligation to assign. This was a mistake:

under the Affiliation Agreement, the Hospital’s IP policies had become effective as of February

2009, and Dietz should have sent Warren the corresponding language from the Hospital’s policy.

(SUMF ¶¶ 43-51).

         The merger between the Hospital and IDI became effective in September 2012. (Id. ¶ 38).

         In 2017, Rossi negotiated with the Hospital for a better deal for inventors than the

Hospital’s ordinary policy would have provided. (Id. ¶ 57). Under the usual policy, inventors

who remain employed by the Hospital receive 70% of the first $100 in net revenues, 45% of the

next $400,000, and 25% of the remaining net revenues. (Id. ¶ 58). Inventors who are no longer

Hospital employees, such as Warren, receive 35% of the first $500,000 in net revenues and only

25% of the remainder. (Id. ¶ 59). But under the specially negotiated policy for the Warren/Rossi

invention, inventors would receive 27.5% of all net revenues. (Id. ¶ 60). The Hospital is giving

Warren the benefit of this specially negotiated policy, even though he was the one stakeholder

who refused to approve it. (Id. ¶ 61).


1
  As of May 12, 2020. The Hospital asks the Court to take judicial notice of the financial data regarding Moderna
that are presented here. The data come from Yahoo! Finance (https://finance.yahoo.com), a standard source of
historical stock price data and other financial data. Stock prices and market capitalization for public companies “can
be accurately and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
201(b)(2), and the Court must therefore take judicial notice upon request, Fed. R. Evid. 201(c)(2). A table showing
the stock prices from the IPO until May 8, 2020 is attached to this memorandum as Exhibit 1.


                                                          3
             Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 4 of 16



B.         Procedural Posture.

           Warren filed his complaint on December 19, 2017 (ECF 1). As we explain below in more

detail, the complaint seeks only declaratory and injunctive relief. The Hospital answered the

complaint on February 14, 2018. (ECF 17). The Hospital answered the complaint that Warren

had actually brought—a complaint for declaratory and equitable relief—and not a claim for

damages. The Hospital did not demand a trial by jury.

           On March 15, 2018, the Court entered a scheduling order under which written discovery

was to be completed by September 28, 2018, fact witness depositions were to be completed by

November 30, 2018, and expert discovery was to close on January 18, 2019. (ECF 23). The

parties completed fact discovery, and neither party designated an expert witness.

           The Hospital filed its motion for summary judgment on February 15, 2019. (ECF 51). A

significant piece of its argument—the argument that Warren’s claim for an injunction failed as a

matter of law—rested in part on Warren’s express disclaimer of a damages remedy. (ECF 52 at

15-16). Warren argued in his opposition (ECF 57 at 17-18) that he had not disclaimed a damages

remedy. His argument was obviously false—in his initial disclosures, Warren had refused to

provide any calculation of his damages, writing: “Not applicable as the plaintiff is seeking

equitable relief.” (Warren Initial Disclosures at 6), 2 and he had testified that his case was “not a

damages case” and that he was merely “asking the judge to rule that the IDI percentage is

controlling” (Warren Dep. 106:11-13). 3 In any event, even leaving aside the positions he had

taken throughout the case, Warren was plainly on notice by February 2019 that in the Hospital’s

view there was no claim for damages in the case. Yet he did nothing to assert such a claim for




2
    A true copy of the Initial Disclosures is attaches to this memorandum as Exhibit 2.
3
    A true copy of an excerpt of Warren’s deposition is attached to this memorandum as Exhibit 3.

                                                           4
         Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 5 of 16



more than a year, until March 2020 (ECF 72). That was approximately five months after the

Court had ruled on the Hospital’s motion for summary judgment (ECF 70).

                                          ARGUMENT

A.     Standard of Decision.

       Leave to amend should be “freely given when justice so requires.” Fed. R. Civ. P. 15(a).

The court should, therefore, only deny a motion when the amendment is futile, when the movant

is guilty of undue delay, when there would be undue prejudice to the nonmoving party, or when

the defendant is guilty of bad faith or had a dilatory motive. See Foman v. Davis, 371 U.S. 178,

181 (1962). The matter is within the Court’s discretion. Id.

B.     The Court Should Deny The Motion For Leave To Amend With Regard To
       Counts 3 and 4.

       Counts 3 and 4 are entirely new. They seek damages, on contract and tort theories, arising

out of the timing of the Hospital’s sale after the post-IPO lockup period. Both are procedurally

improper. Both counts would prejudice the Hospital severely. Both are futile in any case.

       1.      Counts 3 and 4 are Procedurally Improper, Because They Refer To Events After
               The Commencement of the Action.

       A motion for leave to amend is the proper vehicle to allege facts that occurred prior to the

date of the original complaint. A supplemental pleading under Fed. R. Civ. P. 15(d) is the proper

vehicle to allege “any transaction, occurrence, or event that happened after the date of the

pleading to be supplemented.” See generally Cortés-Ramos v. Martin-Moralis, 2020 U.S. App.

LEXIS 11545, at *13 (1st Cir. Apr. 13, 2020) (discussing purpose of supplemental pleading); 3

Moore’s Federal Practice § 15.30[1] (distinguishing amended and supplemental pleadings). This

is not just a bit of procedure that lets a lawyer say “gotcha!” There is no reason to impose on the

Hospital the burden of responding to a lengthy and entirely new complaint, either by way of

answer or by way of motion, when the only asserted purpose of the proposed amendment is to

                                                 5
         Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 6 of 16



add facts that occurred after the commencement of the action. The Court should deny the motion,

and Warren can, if he chooses, move for leave to file a supplemental pleading. The Hospital

would oppose such a motion on the grounds that this case is ready for trial, and that the Court

should not allow a further delay by introducing new claims arising out of occurrences that took

place after the commencement of the action that would require reopening discovery and that lack

legal merit in any case. But unlike on a motion for leave to file an amended complaint, a plaintiff

who seeks leave to file a supplemental complaint is not out of luck if his motion is denied: he can

simply file a new action to raise his new claims, and he can proceed to litigate that action without

derailing the existing action.

       2.      The Amendment Is Futile.

       Futility is measured by the standard that would apply to a motion to dismiss for failure to

state a claim on which relief can be granted. See Glassman v. Computervision Corp., 90 F.3d

617, 623 (1st Cir. 1996). In other words, the Court should deny the motion for leave to amend if

the proposed amended complaint does not contain “sufficient factual matter … to state a claim

for relief that is plausible on its face.” Squeri v. Mount Ida College, 954 F.3d 56, 65 (1st Cir.

2020) (citation and internal quotation marks omitted).

                       a.        Background to the Sale of Moderna Stock.

       Throughout the case, Warren’s position has been that he was entitled to receive the shares

of stock immediately or at least soon after IDI or the Hospital received the shares of stock from

Moderna. Now he says that he was entitled to receive the shares at the time the lock-up period

expired or at least very soon thereafter. Why does the time matter to him? Because the price per

share of Moderna stock has changed over time. Warren’s view is that he should have received

the shares, or at least that the Hospital should have sold the shares, when the price was relatively



                                                  6
         Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 7 of 16



higher. The measure of his damages, in his view, is the difference between the price at the time

he should have received the shares and the effective price at which the Hospital sold the shares.

       The overall stock price for Moderna, since its IPO, has fluctuated widely, as one would

expect. The stock closed on its first day of trading at $18.6 per share. As of May 8, 2020, it was

trading at $59.25 per share, its all-time high to date, and its all-time low to date was on August 5,

2019 ($12.26 per share).


                                                                         MRNA Adjusted Close
         70

         60

         50

         40

         30

         20

         10

          0
              12/7/2018

                          1/7/2019

                                     2/7/2019
                                                3/7/2019

                                                           4/7/2019

                                                                      5/7/2019

                                                                                 6/7/2019

                                                                                            7/7/2019

                                                                                                       8/7/2019

                                                                                                                  9/7/2019

                                                                                                                             10/7/2019

                                                                                                                                         11/7/2019

                                                                                                                                                     12/7/2019

                                                                                                                                                                 1/7/2020

                                                                                                                                                                            2/7/2020

                                                                                                                                                                                       3/7/2020

                                                                                                                                                                                                  4/7/2020

                                                                                                                                                                                                             5/7/2020

Warren points to June 5, 2019, the expiration of the post-IPO lockup period, as the key date. On

that date the price was $17.70 per share, though the day before it was exactly 10% higher

($19.47 per share on June 4), and about 1.3% higher the day after ($17.94 on June 6). The daily

return over the entire period the stock has been trading ranges from -17.97% (March 8 to 9,

2020) to 27.81% (February 24 to 25, 2020). Even limiting the search to the period before

February 1, 2020, to exclude the effects of COVID-19, the daily returns range from -10.56%

(June 9 to 10, 2019) to 12.48% (April 4 to 5, 2019).

       The Hospital began selling its stake in Moderna on July 8, 2019, approximately a month

after the lock-up period ended. It made a series of 54 sales of equal numbers of shares on a daily


                                                                                                                     7
          Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 8 of 16



basis, ending on September 20, 2019, and a final sale of a much smaller number of shares on

September 23. 4 Selling shares over time is not just acceptable but a best practice, in order to

avoid the effects of day-to-day volatility, and in a case such as this, where a large number of

shares are at issue, in order to avoid flooding the market with shares and potentially driving

down the price. (Abrams Decl ¶¶ 4-5). In the early part of the sales period, the price trend was

down, falling from $14.31 on the date of the first sale (July 8) to $12.73 on August 15. The trend

then was generally up, reaching $15.25 on September 4, $16.97 on September 10, and $18.01 on

September 20, the date of the sale of the last large lot of the shares.

        If the Hospital had sold its shares over a 54-day time period beginning on June 5, 2019,

rather than over a 54-day time period beginning on July 8, assuming that the sales all took place

at the adjusted closing price each day. 5 The fact is that the difference in timing would have made

hardly any difference—the sales price had the sales begun on June 5 would have been

approximately 98% of the sales price with the sales beginning on July 8. Notably, Warren and

the Hospital did better with sales beginning on July 8 than they would have had the sales begun

on June 5.




4
  Moderna trades on the NASDAQ. The NASDAQ was closed during the period of the sales for Labor Day on Sept.
2. There were, therefore, 54 business days between July 8, 2019 and September 20, 2019, or 55 business days
including September 23.
5
  The actual sales prices are shown in the table attached as Exhibit 1 to the Abrams Declaration. These may differ
from the public market adjusted closes because, for example, of the commissions the Hospital had to pay, or the fact
that the price of a share fluctuates throughout the day.

                                                         8
         Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 9 of 16



                       b.      Counts Three and Four Fail To State A Claim, Because Any Claim
                               To Damages Would Be Hopelessly and Impermissibly Speculative.

       Assuming that the Hospital had an obligation to give Warren a stock certificate rather

than the proceeds of the sale, any claim for damages would fail because it would be necessarily

speculative, for more than one reason.

       First, assuming the Hospital wanted to transfer shares to Warren on June 5, it could not

simply send him the shares. The stock was in certificated form, and the certificates stood in the

name of the Hospital. The Hospital would have had to present its certificate to Moderna, the

issuer, with a request to transfer the correct number of shares to Warren. See Del. Code tit. 6, §

8-401. The time it would take for this transfer to occur is both unknown and highly material

given the day-to-day changes in the stock price.

       Second, Warren’s claim for damages depends necessarily on what he would have done

with the stock once he had it. If he were particularly foresighted, he would have held it—the

stock is up more than 200% since the end of the lock-up period as of May 8. If he were

particularly shortsighted, he would have sold it right away, near its low. What would he have

done in fact? Warren does not even attempt to make any allegations on this point, and even if he

had alleged that he would have sold it at a time that would have resulted in more money for

himself than the millions of dollars he has received, courts reject claims based on the kind of

unknowable speculation involved. See Vanderbeek v. Vernon Corp., 50 P.3d 866, 874 (Colo.

2002) (plaintiff’s claim to lost profits for shares of stock he never purchased was impermissibly

“speculative and conjectural,” because “profits from a stock investment are not realized until the

stock is sold at a higher price that that at which it was bought,” and because the stock’s price

“has varied tremendously” from day to day); LG Capital Funding, LLC v. 5barz Int’l, 307 F.

Supp. 3d 84, 103 n.14 (E.D.N.Y. 2018) (lost profits claim impermissibly speculative where it


                                                   9
         Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 10 of 16



depended on “the proposition that plaintiff would have been able to time its sale of shares to

avail itself of the shares’ high trading price at ‘any time’” after the date he claimed he should

have received them); Kane v. Shearson Lehman Hutton, Inc, 916 F.2d 643, 647 (11th Cir. 1990)

(plaintiff’s claim that he would have sold his shares had the defendant not made

misrepresentations to him was impermissibly speculative, as it was a claim that “he would have

sold the securities at the optimal time” absent the misrepresentations).

         The same points about speculation apply even if Warren’s claim is just a claim for

damages rather than a claim that shares should have been delivered to him. First, if the Hospital

was right to follow industry best practice and to sell its shares over time to avoid speculating on

the price on any particular day or moving the market, everything argued above applies with full

force.

         Second, assuming Warren means to argue, contrary to industry practice, that the Hospital

should have sold all the stock on a single day, identifying the “proper” date of the sale is

impossibly speculative, but also highly material to Warren’s claim. Nor is it possible to know

(Warren makes no allegations on the point) what effect the Hospital’s sale of its entire stake on

one day would have had on the share price. Even professional stock brokers are not obligated to

execute a trade within a set period of time; they weigh time against factors including price and

liquidity when executing customer orders. See, e.g., Kurz v. Fidelity Mgmt. & Research Co.,556

F.3d 639, 640 (7th Cir. 2009). No rule of law required the Hospital to sell the stock on the first

possible day, and unlike the case of the broker and the customer, where the interests of the two

parties may diverge, here the interests of Warren and the Hospital were completely aligned. The

Hospital did no better and no worse for itself than it did for Warren.




                                                 10
        Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 11 of 16



                       c.      Count Four Fails To State a Claim.

       Count Four asserts that the Hospital is liable for conversion on account of the passage of

time between the end of the post-IPO lockup period and the sale of the stock. (Proposed First

Am. Compl. ¶¶ 71-72). The claim fails as a matter of law.

       The Hospital was rightfully in possession of the stock certificates. See Abington Nat’l

Bank v. Ashwood Homes, Inc., 19 Mass. App. Ct. 503, 507 (1985) (conversion plaintiff must

prove that defendant “has no right of possession at the time” that he exercises control over the

personal property in question). The stock certificates were in the Hospital’s hands because the

Hospital (and its predecessor in interest, IDI) had received them from Moderna under the license

agreement. Warren’s claim is not that the Hospital failed to deliver his stock certificates to him,

it’s that the Hospital breached its promise to transfer the Hospital’s stock certificates to him as

promptly as he says the contract required. Of course, there are cases where a retention or exercise

of control over stock certificates belonging to someone else is deemed a conversion. But in those

cases the plaintiff is already a shareholder, or had purchased the stock. See, e.g., Handy v. Miner,

258 Mass. 53 (1926) (a refusal to issue certificates to existing shareholder would be a

conversion); Lacks v. R. Rowland & Co., 718 S.W.2d 513 (Mo. Ct. App. 1986) (broker failed to

return stock certificates to customer after demand). Here, Warren was never a legal or equitable

shareholder of Moderna, and the IDI Policy, like the Hospital Policy, applies to licensing

agreements whether or not they have a stock component. Even if Warren were right about the

existence of a contract between himself and IDI, that contract was not a contract for the purchase

or delivery of stock. To put the distinction another way: if A. promises to pay B. $100 in return

for something of value and A. fails to pay, B.’s claim is for breach of contract, not conversion.

But if B. gives A. $100 for safekeeping and A. doesn’t give it back when demanded, then A. may

be liable for conversion. Warren’s claim is like the first case, not the second.
                                                 11
          Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 12 of 16



         3.       The Amendment Would Prejudice The Hospital.

         This case has been litigated from start to finish on the understanding, which Warren

confirmed at every opportunity, that the only remedy he sought was equitable. His complaint

very specifically seeks a declaratory judgment, an injunction, and “costs, attorneys’ fees, and

such other relief as the court deems just and appropriate.” (ECF 1). 6 The failure to mention

damages (or prejudgment interest) is striking given Warren’s demonstrated ability to understand

and comply with the Federal Rules of Civil Procedure and given the simplicity of pleading

damages—all that is required is a demand for “damages in an amount to be determined at trial.”

         Warren confirmed at the first opportunity that he was not seeking damages. In his initial

disclosures, which required him to disclose his calculation of damages, see Fed. R. Civ. P.

26(a)(1)(A)(iii), he wrote: “Not applicable as the plaintiff is seeking equitable relief.” (Ex. 1).

When he testified, Warren went out of his way to make sure counsel understood that this was not

a damages case:

         Q.       I’d like to talk about the damages and remedies that you’re claiming in this
                  lawsuit.
         A.       Uh-huh.
         Q.       One element of what you’re claiming, as I understand it, is that the percentage of
                  the licensing revenue, the net licensing revenue, that you were entitled to under
                  the IDI policy is higher than the percentage that you were entitled to under the
                  policies that the hospital has actually applied and you’re entitled to the difference
                  between those two percentages.
                  Are you with me?
         A.       That’s a somewhat strange way of putting it, since it’s not a damages case, but
                  I’m asking the judge to rule that the IDI percentage is controlling.
         Q.       That’s a very fair point.
                  I mean, you’re not claiming damages, you’re claiming—you’re seeking a
                  declaratory judgment. But that’s the essence of your point about the percentages,
                  right?
         A.       Yes.


6
 Of course, the formulaic catch-all demand for “such other relief” as may be appropriate is not sufficient to
overcome Warren’s failure to demand an entire type or category of relief. See RSE, Inc. v. Pennsy Supply, Inc., 77
F.R.D. 702, 703 (M.D. Pa. 1977).

                                                         12
        Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 13 of 16



(Ex. 2; Warren Dep. 105:24-106:19).

       In reliance on these unambiguous statements, the Hospital retained no experts on

damages and conducted no discovery on damages. If the Court allows the amendment, it would

be necessary to reopen discovery in order to allow the Hospital to pin down Warren’s new

theories (precisely when should the stock have been delivered or sold? Should a sale have

happened all at once, or over time?) and to obtain the evidence relevant to determining what

Warren’s profit would have been had the Hospital delivered the shares to him (what is his

investment history? What is the evidence about what Warren would have done with the shares if

he had had them?) Questions of speculative lost profits almost certainly will require expert

testimony, and an expert would likely also be required to address the tax issues Warren has

brought up throughout the litigation. The parties will have to litigate the question whether the

Hospital could have transferred the stock to Warren at or near the time it received the stock—

which was, after all, Warren’s original claim—and they will need discovery and likely expert

testimony in order to value the stock as of that time, as Moderna had not yet gone public.

Particularly in light of the need for experts, a delay of six to nine months would not be

unreasonable.

       A need to reopen discovery and the accompanying delay are the archetypical forms of

prejudice that courts note when denying motions to amend. In Acosta-Mestre v. Hilton

International of Puerto Rico, Inc., 156 F.3d 49, 51-53 (1st Cir. 1998), for example, the motion to

amend came “near the close of discovery”—not, as here, long after discovery ended. By the time

the plaintiff filed its motion, “nearly all of the case’s pre-trial work was complete” (here, all of

the pretrial work except for the pretrial conference and motions in limine is complete). Moreover,

the proposed amendment in Acosta-Mestre would have led the defendant to a “likely major



                                                  13
        Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 14 of 16



alteration in trial strategy and tactics.” The same is true here: without the amendment, the

Hospital would want to emphasize the difficulties in transferring pre-IPO shares to Warren at or

near the time the shares were received. Indeed, the Hospital took no steps to explain the details

of how restricted shares could have been transferred pre-IPO, and instead emphasized that

Warren had developed no evidence to show that they could have been transferred. (SUMF ¶ 68).

But with the amendment, the Hospital might (depending on the opinions of expert as to

valuation) want to emphasize the possibility of making the transfer, so as to minimize the

possible measure of damages. In Acosta-Mestre, these factors justified denial of a motion for

leave to amend, and the same conclusion applies here a fortiori.

       Warren’s undue delay strengthens the point. Mere delay, without a valid reason, is

sufficient to justify denying a motion for leave to amend. Id. at 52. Here, there is no possible

justification for the delay with respect to Counts 1 and 2. Warren could have made those claims

at the time of the original complaint, and he could have made them at any time in the fifteen

months since the Hospital made a point of the absence of a claim for damages in its motion for

summary judgment (ECF 52 at 15-16). And although Warren is right to observe that the amount

of the damages his theory suggests he suffered could not be known until the Hospital sold its

shares, Warren could have brought the claim earlier and demanded damages in an amount to be

determined at trial. And if he wanted to know about the Hospital’s sale of shares earlier, he could

have sought documents on that point in discovery, and the Hospital would have had an obligation

to supplement its document production, see Fed. R. Civ. P. 26(e)(1).

C.     The Amendment Is Needless With Respect to Counts 1 and 2, and the Hospital Should
       Not Have To Bear the Burden of Answering an Amended Complaint.

       The original Complaint’s claim was, in summary, that the Court should declare that the

Hospital should have applied the percentages in the IDI Policy to determine how much of the


                                                 14
         Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 15 of 16



revenue of the Moderna transaction to share with Warren, rather than the percentages in the

Hospital Policy or the Hybrid Policy that the Hospital later adopted for the Moderna case. Count

1 of the proposed Amended Complaint restates that theory. Count 2 simply seeks damages to

which Warren would be entitled if he is entitled to the declaration he sought in the original

Complaint and which he now seeks in Count 1. The Hospital’s position has always been that if,

following the exhaustion of all appeals, Warren is found to be entitled to the percentage of

revenues specified in the IDI Policy, then the Hospital will pay him the difference between what

it has already paid him and the amount to which he is found to be entitled. 7

        Because the proposed amendments to Counts 1 and 2 add nothing to the case, the Court

should not allow the motion with respect to them, even though those counts, unlike Counts 3 and

4, and not futile. The amendment is not one that “justice … requires,” Fed. R. Civ. P. 15(a)(2).




7
 If the Court allows the amendment with respect to Counts 1 and 2, the Hospital reserves the right to assert, by
motion, that the Court should not award prejudgment interest in the circumstances of the case, given that Warren
could have demanded prejudgment interest even when he only sought declaratory relief but conspicuously failed to
do so. See Protective Life Ins. Co. v. Dignity Viatical Settlement Partners, L.P., 171 F.3d 52, 56 (1st Cir. 1999).

                                                        15
       Case 1:17-cv-12472-DLC Document 87 Filed 05/18/20 Page 16 of 16



                                       CONCLUSION

      For these reasons, the Court should deny the motion.

                            REQUEST FOR ORAL ARGUMENT

      Pursuant to L.R. 7.1(d), the Hospital requests a hearing on this motion.


                                                   Respectfully submitted,

                                                   THE CHILDREN’S HOSPITAL
                                                   CORPORATION

                                                   By its attorney:

                                                   /s/ Theodore J. Folkman

                                                   Theodore J. Folkman (BBO No. 647642)
                                                   FOLKMAN LLC
                                                   53 State Street, Suite 500
                                                   Boston, MA 02109
                                                   (617) 219-9664
                                                   ted@folkman.law
Dated: May 18, 2020




                                              16
